PER CURIAM.
Rule II, Section 10(2) relating to admissions to The Florida Bar and which was adopted by this court on July 10th, 1963, is hereby amended to read as follows:—
“Rule II, Section 10(2)
“Evidence satisfactory to the Board prior to the applicant’s admission to the examination that the applicant is a graduate of an accredited law school. After July 1, 1966, the applicant shall also furnish evidence satisfactory to the Board that he has successfully completed a regular classroom course in Legal Ethics, or in lieu thereof the applicant be required to file with the Board a sworn statement reciting that he has carefully and thoughtfully read the Canons of Ethics governing the conduct of lawyers and judges as adopted by the Supreme Court of Florida.”
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.